Filed pursuant to Rule 433 Dated May 2, 2007 Relating to Pricing Supplement No. 280dated May 2, 2007 to Registration Statement No. 333-131266 Global Medium-Term Notes, Series F Three Month LIBOR Floating Rate Senior Notes Due 2009 Federal Funds (Open) Floating Rate Senior Notes Due 2009 One Month LIBOR Floating Rate Senior Notes Due 2010 Three Month LIBOR Floating Rate Senior Notes Due 2010 Three Month LIBOR Floating Rate Senior Notes Due 2009 Issuer: Morgan Stanley Principal Amount: $1,250,000,000 Maturity Date: May 7, 2009 Trade Date: May 2, 2007 Original Issue Date (Settlement): May 7, 2007 Interest Accrual Date: May 7, 2007 Issue Price (Price to Public): 100% Agents’ Commission: 0.15% All-in Price: 99.85% Net Proceeds to Issuer: $1,248,125,000 Base Rate: LIBOR Reuters Reporting Service: Reuters (Page LIBOR01) Spread (plus or minus): Plus 0.05% Index Maturity: Three months Index Currency: U.S. Dollars Interest Payment Period: Quarterly Interest Payment Dates: Each February 7, May 7, August 7 and November 7, commencing August 7, 2007 Day Count Convention: Actual/360 Initial Interest Rate: The Base Rate plus 0.05%; to be determined by the Calculation Agent on the second London banking day prior to the Original Issue Date Initial Interest Reset Date: August 7, 2007 Interest Reset Dates: Each Interest Payment Date Interest Reset Period: Quarterly Specified Currency: U.S. Dollars (“$”) Minimum Denomination: $100,000 and integral multiples of $1,000 in excess thereof Business Day: New York CUSIP: 61747YBJ3 ISIN: US61747YBJ38 Issuer Ratings: Aa3 / A+ / AA- Agents: Morgan Stanley & Co. Incorporated and such other agents as shall be named in the above-referenced Pricing Supplement Global Settlement: Through The Depository Trust Company, Euroclear or Clearstream, Luxembourg Federal Funds (Open) Floating Rate Senior Notes Due 2009 Issuer: Morgan Stanley Principal Amount: $750,000,000 Maturity Date: May 7, 2009 Trade Date: May 2, 2007 Original Issue Date (Settlement): May 7, 2007 Interest Accrual Date: May 7, 2007 Issue Price (Price to Public): 100% Agents’ Commission: 0.15% All-in Price: 99.85% Net Proceeds to Issuer: $748,875,000 Base Rate: Federal Funds (Open) Rate Reporting Service: Reuters as the successor service to Moneyline Telerate, with Reuters page 5 as the successor to Telerate page 5 Spread (plus or minus): Plus 0.15% Index Maturity: N/A Index Currency: N/A Interest Payment Period: Quarterly Interest Payment Dates: Each February 7, May 7, August 7 and November 7, commencing August7, 2007 Day Count Convention: Actual/360 Initial Interest Rate: The Base Rate plus 0.15%; to be determined by the Calculation Agent on the business day prior to the Original Issue Date Initial Interest Reset Date: May 8, 2007 Interest Reset Dates: Each business day Interest Reset Period: Daily Specified Currency: U.S. Dollars (“$”) Minimum Denomination: $100,000 and integral multiples of $1,000 in excess thereof Business Day: New York CUSIP: 61747YBK0 ISIN: US61747YBK01 Issuer Ratings: Aa3 / A+ / AA- Agents: Morgan Stanley & Co. Incorporated and such other agents as shall be named in the above-referenced Pricing Supplement Global Settlement: Through The Depository Trust Company, Euroclear or Clearstream, Luxembourg One Month LIBOR Floating Rate Senior Notes Due 2010 Issuer: Morgan Stanley Principal Amount: $750,000,000 Maturity Date: May 7, 2010 Trade Date: May 2, 2007 Original Issue Date (Settlement): May 7, 2007 Interest Accrual Date: May 7, 2007 Issue Price (Price to Public): 100% Agents’ Commission: 0.20% All-in Price: 99.80% Net Proceeds to Issuer: $748,500,000 Base Rate: LIBOR Reuters Reporting Service: Reuters (Page LIBOR01) Spread (plus or minus): Plus 0.11% Index Maturity: One month Index Currency: U.S. Dollars Interest Payment Period: Monthly Interest Payment Dates: The 7th of each month, commencing June 7, 2007 Day Count Convention: Actual/360 Initial Interest Rate: The Base Rate plus 0.11%; to be determined by the Calculation Agent on the second London banking day prior to the Original Issue Date Initial Interest Reset Date: June 7, 2007 Interest Reset Dates: Each Interest Payment Date Interest Reset Period: Monthly Specified Currency: U.S. Dollars (“$”) Minimum Denomination: $100,000 and integral multiples of $1,000 in excess thereof Business Day: New York CUSIP: 61747YBL8 ISIN: US61747YBL83 Issuer Ratings: Aa3 / A+ / AA- Agents: Morgan Stanley & Co. Incorporated and such other agents as shall be named in the above-referenced Pricing Supplement Global Settlement: Through The Depository Trust Company, Euroclear or Clearstream, Luxembourg Three Month LIBOR Floating Rate Senior Notes Due 2010 Issuer: Morgan Stanley Principal Amount: $1,000,000,000 Maturity Date: May 7, 2010 Trade Date: May 2, 2007 Original Issue Date (Settlement): May 7, 2007 Interest Accrual Date: May 7, 2007 Issue Price (Price to Public): 100% Agents’ Commission: 0.20% All-in Price: 99.80% Net Proceeds to Issuer: $998,000,000 Base Rate: LIBOR Reuters Reporting Service: Reuters (Page LIBOR01) Spread (plus or minus): Plus 0.10% Index Maturity: Three months Index Currency: U.S. Dollars Interest Payment Period: Quarterly Interest Payment Dates: Each February 7, May 7, August 7 and November 7, commencing August 7, 2007 Day Count Convention: Actual/360 Initial Interest Rate: The Base Rate plus 0.10%; to be determined by the Calculation Agent on the second London banking day prior to the Original Issue Date Initial Interest Reset Date: August 7, 2007 Interest Reset Dates: Each Interest Payment Date Interest Reset Period: Quarterly Specified Currency: U.S. Dollars (“$”) Minimum Denomination: $100,000 and integral multiples of $1,000 in excess thereof Business Day: New York CUSIP: 61747YBM6 ISIN: US61747YBM66 Issuer Ratings: Aa3 / A+ / AA- Agents: Morgan Stanley & Co. Incorporated and such other agents as shall be named in the above-referenced Pricing Supplement Global Settlement: Through The Depository Trust Company, Euroclear or Clearstream, Luxembourg The issuer has filed a registration statement (including a prospectus) with the SEC for the offerings to which this communication relates. Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and these offerings.You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov.Alternatively, the issuer, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling toll free 1-866-718-1649. Prospectus Supplement Dated January 25, 2006 Prospectus Dated January 25, 2006
